Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S2” has been used to designate both a second position sensor located above reference numeral 47 and an unidentified element located below reference numeral 63 in Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because of the following informalities:

In Figure 1, reference character “Pc” should be inserted between the arrows located below reference numeral 4c.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:

TRANSFER UNIT CAPABLE OF SWITCHING BETWEEN TWO TRANSFER ROLLERS AND MAINTAINING A POSITIONAL RELATIONSHIP WITH PRE-TRANSFER GUIDES


The disclosure is objected to because of the following informalities:
In paragraph [0004], line 6, change “sheet” to --- recording medium ---.
In paragraph [0008], line 29, change “the second roller” to --- a second roller ---.
In paragraph [0008], line 29, change “the driving roller” to --- a driving roller ---.
In paragraph [0010], line 4, change “the conveying” to --- a conveying ---.
In paragraph [0011], line 7, change “the sheet S” --- a sheet S ---.
In paragraph [0021], line 1, change “in the characteristics” to --- in characteristics ---.
In paragraph [0021], line 2, change “the image density” to --- an image density ---.
In paragraph [0021], line 2, change “and the image” to --- and an image ---.
In paragraph [0021], line 3, change “the patch images” to --- patch images ---.
In paragraph [0021], line 4, change “the characteristic value of the” to --- a characteristic value of a ---.
In paragraph [0021], line 5, change “the start position and the start timing” to -- a start position and a start timing --.
In paragraph [0024], line 2, change “the opposite ends of the rotary” to --- opposite ends of a rotary ---.
In paragraph [0027], line 2, change “around the” to --- around ---.
In paragraph [0027], line 3, change “the metal shafts” to --- metal shafts ---.
In paragraph [0028], line 1, change “the axial” to --- an axial ---.
In paragraph [0028], line 2, change “with the” to --- with ---.
In paragraph [0035], line 1, change “of the” to --- of ---.
In paragraph [0040], lines 2-3, reference is made to cleaning voltage power supply 75.  Neither the cleaning voltage power supply or reference numeral 75 are shown in the drawings.
In paragraph [0049], line 11, change “transfer nip” to --- secondary transfer nip ---.
In paragraph [0051], line 5, change “the restriction rib” to --- a restriction rib ---.
In paragraph [0058], line 1, change “the restriction rib” to --- a restriction rib ---.
In paragraph [0073], line 2, change “perform cleaning” to --- perform a cleaning ---.
In the abstract, line 2, change “the axial direction” to --- an axial direction ---.
Appropriate correction is required.

Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  
Claim 6, line 4, change “to the” to --- to a ---.
Claim 8, line 5, change “depressed” to --- recessed ---.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a transfer unit that transfers a toner image formed on an image carrying member to a recording medium as the recording medium passes through a transfer nip, the transfer unit including: a transfer roller including a metal shaft and an elastic layer laid around an outer circumferential face of the metal shaft, the transfer roller forming the transfer nip by keeping the elastic layer in pressed contact with the image carrying member, the transfer roller including a first roller and a second roller, the elastic layer of the second roller being larger in an axial direction than the elastic layer of the first roller; a first bearing member that rotatably supports the first roller; a second bearing member that rotatably supports the second roller; a roller holder that has a first bearing holding portion and a second bearing holding portion that respectively hold the first and second bearing members slidably in directions toward and away from the image carrying member; a first urging member arranged between the first bearing holding portion and the first bearing member, the first urging member urging the first bearing member in the direction toward the image carrying member; a second urging member arranged between the second bearing holding portion and the second bearing member, the second urging member urging the second bearing member in the direction toward the image carrying member; a switching cam that has a guide hole with which a first engaging portion formed on the first bearing member and a second engaging portion formed on the second bearing member engage; a driving mechanism that drives the roller holder and the switching cam to rotate; and a first pre-transfer guide that is swingably supported on a unit frame upstream of the transfer nip in a conveying direction of the recording medium, wherein by rotating the roller holder, one of the first and second rollers is arranged opposite the image carrying member, by rotating the switching cam to change positions at which the first and second engaging portions respectively engage with the guide hole, the first or second roller that is arranged opposite the image carrying member is arranged selectively either at a reference position at which the first or second roller is kept in pressed contact with the image carrying member to form the transfer nip or at a released position at which the first or second roller lies away from the image carrying member, and when the first or second roller is arranged at the reference position, as the switching cam rotates, the first pre-transfer guide is arranged at a first guide position where the first pre-transfer guide can guide the recording medium to the transfer nip.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ando discloses a transfer device including first and second transfer rollers.
Yamada et al disclose a transfer unit that includes, as transfer rollers, a first roller and a second roller of which the latter has an elastic layer larger in an axial direction than the former.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
August 4, 2022